Lupiano and Yesawich, JJ.,
dissent in a memorandum by Lupiano, J., as follows: follows: I depart from the majority view which implicitly holds that there is some evidence on this record to support the inference that the defendant was acting as an extension of the buyer and that, in consequence, defendant was entitled to an agency charge. Comparison of the salient and relevant facts on this record with those in People v Argibay (45 NY2d 45) discloses such close analogy as to mandate a similar result herein. Essentially, I perceive Argibay as controlling. As stated by the Court of Appeals (p 50) "The principal issue on Argibay’s appeal is whether, in a case involving sale of narcotics, the jury must be charged on agency when the evidence demonstrates that defendant’s involvement in the transaction was, at least, that of a middleman or broker”. The Court of Appeals concluded that "No charge on agency is required, or appropriate, when the testimony essential to the verdict in favor of the. People leads to the inevitable conclusion that defendant was not merely accommodating the buyer, but was acting, if not as a principal seller, then at the very least as a middleman or a broker for his supplier.” (Emphasis supplied.) The fact pattern in Argibay is as follows: the undercover police officers in an endeavor to purchase narcotics, to wit, one ounce of cocaine, met with one Di Guiseppe, who took them to the home of the "connection,” defendant Argibay’s apartment. Argibay was a complete stranger to the police. Argibay’s supplier delivered the cocaine to the apartment and the undercover officer paid Argibay $1,700 for same. The officer gave Di Guiseppe a grain "off the top” and saw money change hands from Argibay to Di Guiseppe. In the instant appeal the undercover police officer, Officer Machado, in an endeavor to purchase narcotics, to wit, a "quarter” of heroin, met with one James Soto who took him to the intersection of 139th Street and Cypress Avenue in The Bronx. Soto drew defendant’s attention by yelling "Hey, Pop.” After a conversation between Soto and defendant Darrisaw, Machado was introduced to defendant. Defendant was a complete stranger to the officer. The three entered the officer’s unmarked vehicle and traveled to 140th Street and St. Ann’s Avenue. Soto asked the undercover officer for the purchase money and Machado gave him $110 which Soto in turn handed over to defendant. At defendant’s direction, Machado parked the car and' all three exited and walked over to two individuals, Pasquale and Caballero. Defendant handed some money to Pasquale and received, in consequence, two plastic bags containing heroin from Caballero as instructed by Pasquale. It should be noted that when defendant, Officer Machado and Soto turned to walk over to Caballero to pick up the narcotics after defendant handed the money to Pasquale, the latter specifically indicated that the narcotics were to be handed over to defendant only. Defendant then handed the two bags to Machado. While the trio were returning in the car to the place where defendant was picked up, Officer Machado doing the driving, defendant, unsolicited, opened one of the plastic bags, scooped some heroin into a dollar bill which he kept for himself, then scooped some more heroin out and gave it to Soto. Upon exiting the vehicle, defendant told the officer to come back and see him. The officer drove Soto to the place where he initially met him. Comparison of the fact pattern in the instant appeal with that of Argibay discloses only two dissimilarities, both of which do not warrant a different result, but, instead, reinforce the conclusion that an affirmance is mandated herein. They are: *825(a) in Argibay the supplier came to the seller, whereas in our case the seller went to the supplier for the narcotics, and (b) in Argibay the undercover officer gave his contact, Di Guiseppe, some of the narcotic, whereas in our case the seller gave the contact some of the narcotic. Indeed, this latter circumstance is not without significant pragmatic relevance, attuned as we must be to a common sense appreciation of human nature. This action on defendant’s part only serves to further clearly delineate defendant’s role in this narcotic transaction. To paraphrase the holding in People v Argibay (45 NY2d 45, supra) in terms of this matter, we need only interpolate defendant’s name in place of Argibay: "It is argued, with superficial plausibility [Darrisaw] was not the ultimate supplier, he might have been acting as an agent of the buyers, the undercover officers * * * The mere fact that [Darrisaw] was a middleman or a broker, however, is not enough to warrant a charge on agency. Were there such a rule, even the largest of drug sellers would be entitled to an agency charge, since so many narcotics originate, ultimately, abroad. All agents are, concededly, middlemen of sorts. But the converse is not true. A middleman who acts as a broker between a seller and buyer, aiming to satisfy both, but largely for his own benefit, cannot properly be termed as agent of either. Such a middleman is a trader in narcotics, a merchant. He may not be concerned with the particular needs of an individual drug purchaser except to the extent that satisfying those needs affects his illicit business. To call him an agent strains beyond recognition the agency concept * * * To be an agent of his buyer, a narcotics merchant must be a mere extension of the buyer. He may act to procure what the buyer wants because the buyer has asked him to do so, but not one of any independent desire or inclination to promote the transaction” (People v Argibay, supra, pp 53-54; emphasis supplied). Granted the defense of agency is not susceptible of meticulous definition (see People v Lam Lek Chong, 45 NY2d 64; People v Roche, 45 NY2d 78, 87), abandonment of our common sense experience of life and of human nature in determining when an agency charge is warranted may well, if it has not already, propel the courts into a slowly expanding quagmire as they grapple with the parameters of this concept.* From a technical point of view, the working out of this concept on a dynamic case by case basis may well eventuate in its unworkability because of egregious inconsistent determinations. This is a danger alluded to by Judge Gabrielli in his partial dissent in People v Roche (supra, pp 87, 92-93). Nevertheless, in light of People v Roche (supra), the agency defense, with its problems and its dangers, is now a judicially recognized element of the process of dispensing criminal justice in the area of illicit drug transactions. Clearly, the employment of common sense well serves to minimize the dangers implicit in such concept. To that end and in that spirit I conclude that, on this record, there is no justification for an expansion of the agency principle to encompass the conduct of the defendant herein. Argibay controls, and if in a desire to avoid the Argibay holding we resort to a principle that some incriminating testimony by the defendant that one of his purposes in assisting in the role was the hope of future advantage or profit, then we are in effect requiring an agency charge in all instances where it may be claimed, regardless of the merit of that claim. I am not prepared to go this far, and envision dire consequences to *826the social body if this does become "the law.” Accordingly, the judgment convicting defendant of criminal sale of a controlled substance in the second degree should be affirmed.

 The discussion of the underpinnings of the concept of agency set forth in People v Roche (45 NY2d 78) and the contrasting views of the majority and dissent thereon is most illuminating.